Citation Nr: 0908148	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-31 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 26, 1996, 
for an award of service connection for schizophrenic 
reaction, paranoid type, chronic with alleged post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1972 to August 
1975.  The Veteran has been rated incompetent for VA 
purposes, and the appellant in this case is the Veteran's 
brother, who has been established as the Veteran's custodian 
for VA purposes by the Regional Office.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 decision of a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2006, a statement of the 
case was issued in September 2006, and a substantive appeal 
was received in September 2006.


FINDINGS OF FACT

1.  In August 1977, the Veteran filed a claim of entitlement 
to service connection for psychiatric disability.

2.  In a November 1977 rating decision, the RO denied 
entitlement to service connection for psychiatric disability; 
the Veteran and his representative were properly notified and 
the Veteran did not file a timely notice of disagreement.

3.  In May 1979, the Veteran filed to reopen a claim of 
entitlement to service connection for psychiatric disability.

4.  In a June 1979 rating decision, the RO denied entitlement 
to service connection for psychiatric disability; the Veteran 
and his representative were properly notified and the Veteran 
did not file a timely notice of disagreement.

5.  In November 1981, the Veteran filed to reopen a claim of 
entitlement to service connection for psychiatric disability.

6.  In a January 1982 rating decision, the RO denied 
entitlement to service connection for psychiatric disability; 
the Veteran and his representative were properly notified and 
the Veteran did not file a timely notice of disagreement.

7.  In January 1983, the Veteran filed to reopen a claim of 
entitlement to service connection for psychiatric disability.

8.  In a June 1983 rating decision, the RO denied entitlement 
to service connection for psychiatric disability; the Veteran 
and his representative were properly notified and the Veteran 
did not file a timely notice of disagreement.

9.  A January 1986 RO rating decision rated the Veteran as 
incompetent for VA purposes, and an official February 1986 
Certificate of Legal Capacity to Receive and Disburse 
Benefits authorized direct payment to continue to the Veteran 
on a supervised basis; the Certificate expressly declined to 
appoint any new payee or beneficiary for the Veteran's VA 
benefits.

10.  In September 1986, the Veteran filed to reopen a claim 
of entitlement to service connection for psychiatric 
disability.

11.  In October 1986 and December 1986 rating decisions, the 
RO denied entitlement to service connection for psychiatric 
disability; the Veteran filed a timely notice of disagreement 
and perfected an appeal leading to a February 1988 Board 
decision denying the appeal for entitlement to service 
connection for psychiatric disability.

12.  In April 1989, the Veteran filed to reopen a claim of 
entitlement to service connection for psychiatric disability.

13.  In a July 1989 rating decision, the RO denied 
entitlement to service connection for psychiatric disability; 
the Veteran and his representative were properly notified and 
the Veteran did not file a timely notice of disagreement.

14.  In June 1992, the Veteran filed to reopen a claim of 
entitlement to service connection for psychiatric disability.

15.  In an August 1992 rating decision, the RO denied 
entitlement to service connection for psychiatric disability; 
the Veteran and his representative were properly notified and 
the Veteran did not file a timely notice of disagreement.

16.  A July 1993 RO rating decision rated the Veteran as 
incompetent for VA purposes (after a competency rating was 
restored in a January 1991 RO rating decision), and an 
official January 1994 Certificate of Legal Capacity to 
Receive and Disburse Benefits appointed the Veteran's mother 
as the custodian of the Veteran's VA benefits for the first 
time.

17.  On September 26, 1996, the Veteran filed to reopen a 
claim of entitlement to service connection for psychiatric 
disability.

18.  A March 2006 RO rating decision (giving effect to a 
February 2006 Board decision) granted entitlement to service 
connection for schizophrenic reaction, paranoid type, chronic 
with alleged PTSD, and assigned an effective date of 
September 26, 1996.


CONCLUSIONS OF LAW

1.  The November 1977 RO rating decision which denied 
entitlement to service connection for psychiatric disability 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The June 1979 RO rating decision which denied entitlement 
to service connection for psychiatric disability is final.  
38 U.S.C.A. § 7105(c) (West 2002).

3.  The January 1982 RO rating decision which denied 
entitlement to service connection for psychiatric disability 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  The June 1983 RO rating decision which denied entitlement 
to service connection for psychiatric disability is final.  
38 U.S.C.A. § 7105(c) (West 2002).

5.  The February 1988 Board decision which denied entitlement 
to service connection for psychiatric disability is final.  
38 U.S.C.A. § 7104 (West 2002).

6.  The July 1989 RO rating decision which denied entitlement 
to service connection for psychiatric disability is final.  
38 U.S.C.A. § 7105(c) (West 2002).

7.  The August 1992 RO rating decision which denied 
entitlement to service connection for psychiatric disability 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

8.  The criteria for an effective date prior to September 26, 
1996, for the award of service connection for schizophrenic 
reaction, paranoid type, chronic with alleged PTSD, have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).

It should be noted that the Veteran's service connection 
claim was received prior to enactment of VCAA.  Service 
connection was eventually granted, and the current appeal is 
from a "downstream issue" involving the propriety of the 
effective date of service connection assigned by the RO.  The 
Board notes that the Veteran was fully informed of how an 
effective date was assigned by letter dated in April 2006; 
the effective date issue was readjudicated by the RO as 
evidenced by the May 2006 statement of the case.  The Board 
therefore finds that any notice regarding the issue on appeal 
which might be mandated by VCAA has been furnished to the 
Veteran.  The claims file also appears to include all 
pertinent evidence and there is no suggestion that any 
additional assistance to the Veteran is necessary.  The 
appellant is represented by legal counsel in this matter, and 
such representative has submitted legal argument on the 
Veteran's behalf.  In a November 2006 memorandum, the 
representative reported that the appellant has nothing 
further to submit.  The Board finds that all procedural and 
due process requirements have been satisfied and that the 
case is now ready for appellate review. 

Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. §§  1110; 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for a 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based 
on new and material evidence following a prior final denial, 
other than service department records, is the date of receipt 
of a new claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), 
(r).

The appellant's attorney contends that an effective date 
earlier than September 26, 1996, is warranted for the grant 
of service connection for the Veteran's psychiatric 
disability.  While acknowledging that the grant of service 
connection arose most directly from a claim filed on 
September 26, 1996, he argues that the finality of prior 
unappealed rating decisions denying service connection is 
undermined by inadequate provision of notice of those 
denials.  The appellant's attorney's theory relies primarily 
upon the contention that one or more of the denials of 
service connection prior to September 1996 never became final 
because of a failure by the RO to notify the Veteran's mother 
of those decisions; the appellant's attorney contends that 
the Veteran was mentally incompetent and that notice of 
decisions to his mother were mandatory.  

However, the Board finds that the appellant has not 
demonstrated a factual and legal basis for finding any of the 
pertinent prior rating decisions not to be final.  The Board 
finds that the applicable notice requirements were fulfilled, 
those decisions became final, and no earlier effective date 
is warranted.  

On August 16, 1977, the Veteran submitted an application for 
compensation for, in pertinent part, entitlement to service 
connection for "nerves."  In a November 1977 rating 
decision, the RO denied entitlement to service connection for 
a nervous condition.  The Veteran and his then-appointed 
representative (Disabled American Veterans) were notified of 
this decision in December 1977; this included notice of his 
procedural and appellate rights.  The Veteran attempted to 
file a notice of disagreement with this decision in May 1979, 
but the filing was not timely to constitute a valid notice of 
disagreement.  38 C.F.R. § 20.201 provides that a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review. 38 C.F.R. 
§ 20.201.  A claimant, or his or her representative, must 
file a notice of disagreement with a determination by the 
agency of original jurisdiction (RO) within one year from the 
date that that agency mails notice of the determination to 
him or her.  Otherwise, that determination will become final.  
The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(a).  The Veteran was 
notified of the denial of his claim in correspondence dated 
December 1977.  Thus, the Veteran did not file a valid notice 
of disagreement with the November 1977 rating decision.  
Therefore, the November 1977 RO rating decision became final.  
38 U.S.C.A. § 7105(c).    

There is no suggestion in the record, nor does the appellant 
expressly contend, that any finding of incompetency for VA 
purposes had been made as of the December 1977 RO decision 
discussed above.  The appellant's attorney suggests, 
including in his August 2006 memorandum, that the Veteran was 
nevertheless, in fact, unable to manage his affairs with 
regard even to this earliest claim for service connection.  

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. §§ 3.353(d), 3.102.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetence, the rating agency 
will not make a determination of incompetence without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetence should be based on all the evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetence.  Id.  
Whenever it is proposed to make an incompetency 
determination, the beneficiary will be notified of the 
proposed action and the right to a hearing.  38 C.F.R. 
§ 3.353.

A copy of a handwritten note, reportedly from the Veteran's 
mother in reply to RO correspondence from December 1979, was 
included with the August 2006 memorandum as evidence to this 
effect.  The Board acknowledges that this note appears to 
show her lay impression that "he was in no condition 
mentally to respond."  The Board understands the appellant's 
contention and has considered the evidence; however, the 
Board can find no legal or factual basis for any retroactive 
determination of incompetency which may be sought by 
appellant's arguments.  Indeed, the Board must note that the 
November 1977 RO decision expressly discussed that a VA 
psychiatric examiner had recently found "no significant 
psychiatric incapacity currently."  The Board also observes 
that an October 1981 RO rating decision confirms that the 
Veteran had been determined to be "competent."  Therefore, 
even after careful consideration of the appellant's 
arguments, the Board can find no deficiency in the notice 
provided to the officially competent Veteran in connection 
with the November 1977 denial of his claim for service 
connection; no basis for challenging the finality of that 
decision has otherwise been presented.

On May 24, 1979, the RO received a new application for 
compensation, petitioning to reopen his previously denied 
claim of entitlement to service connection for a nervous 
condition.  In June 1979, the RO issued notice to the Veteran 
that his claim was not reopened as there was no new and 
material evidence submitted.  The Veteran did not 
subsequently submit any new evidence or file a timely notice 
of disagreement with this determination within the applicable 
one year time limit.  As discussed above, no determination of 
incompetency had been made regarding the Veteran during this 
time period, and the Board finds no deficiency in the notice 
provided to the officially competent Veteran.  Therefore, the 
June 1979 decision became final.  38 U.S.C.A. § 7105(c).    

On August 6, 1980, the RO received another application for 
compensation seeking service connection for the Veteran's 
"mental disability."  This August 1980 application was 
signed by the Veteran's mother and not the Veteran himself, 
and the RO issued correspondence notifying the Veteran's 
mother that such an application could not be accepted unless 
she was "appointed guardian or ...  [held] Power of Attorney" 
for the Veteran.  No reply was received from the Veteran's 
mother in this regard, nor did the Veteran himself submit 
correspondence to validly file this claim.  Thus, no 
unadjudicated valid claim arose or remains open as a result.  
Furthermore, the Board observes that when the Veteran's 
mother was informed that she could not proceed with the claim 
as she had intended without showing appointment as the 
Veteran's guardian (or power of attorney), she did not reply 
with any indication that such an appointment had in fact 
taken place.  In the Board's view, this suggests that the 
Veteran's mother had not been so appointed as of that time; 
indeed, no evidence of any such appointment at any time 
(outside of VA adjudication discussed throughout this 
decision) has been presented in this case.   

On November 16, 1981, the RO received a signed substantive 
appeal in connection with a non-service connected pension 
claim; this submission included a statement and evidence 
which was accepted by the RO as a petition to reopen the 
previously denied claim of entitlement to service connection 
for a nervous condition.  In January 1982, the RO issued a 
new rating decision denying entitlement to service connection 
for a nervous condition; the RO found no new and material 
evidence to reopen the claim.  The Veteran and his then-
appointed representative were provided notice of this denial 
in February 1982.  No notice of disagreement with this 
decision was filed within the applicable time limit.  As 
discussed below, the Board observes that the Veteran again 
petitioned to reopen this claim within a year of the January 
1982 denial; however, that new petition to reopen was not a 
notice of disagreement and made no reference to the prior 
rating decision; neither the Veteran nor any representative 
has contended otherwise at any time.  

The January 1982 RO rating decision once again noted that the 
Veteran was psychiatrically "competent."  There is 
otherwise no indication of any contrary determination 
regarding the Veteran's competence as of that time.  The 
Board can find no deficiency in the notice provided to the 
officially competent Veteran in connection with the January 
1982 denial of his claim for service connection; no basis for 
challenging the finality of that decision has otherwise been 
presented.  Therefore, the January 1982 RO rating decision 
became final.  38 U.S.C.A. § 7105(c).    

Significantly, in July 1982, the Veteran's mother submitted a 
statement to the RO suggesting that the Veteran was unable to 
manage his finances and expressly requesting to be appointed 
"as the fiduciary of his VA benefits."  The RO issued a 
rating decision in September 1982 denying the request and 
specifically determining that the Veteran remained 
"competent" for VA purposes.  

On January 7, 1983, the RO received a new statement claiming 
entitlement to service connection for "delayed stress 
syndrome."  A June 1983 RO rating decision denied 
entitlement to service connection for the claimed psychiatric 
disability.  The Veteran and his then-appointed 
representative (Disabled American Veterans) were notified of 
this decision in July 1983.  No timely notice of disagreement 
with this decision was ever filed.  The Veteran had been 
officially confirmed as competent in the recent September 
1982 RO decision, and a June 1983 VA psychiatric examination 
also reconfirmed that he was competent as of that time.  The 
Board can find no deficiency in the notice provided to the 
officially competent Veteran in connection with the January 
1983 denial of his claim for service connection; no basis for 
challenging the finality of that decision has otherwise been 
presented.  Therefore, the June 1983 RO rating decision 
became final.  38 U.S.C.A. § 7105(c).    

Through this point, the Veteran had never been officially 
determined to be incompetent and, in fact, was repeatedly 
found by appropriate medical authorities and RO rating 
decisions to be competent.  Thus, with regard to the 
pertinent rating decisions discussed above, there could be no 
failure to provide notice to a custodian or fiduciary as 
there is absolutely no evidence of any determinations or 
appointments creating any such obligation.  

After declining to find the Veteran incompetent in a February 
1985 rating decision, the RO issued a November 1985 rating 
decision proposing to establish a rating of incompetency for 
VA purposes.  In January 1986, the Veteran submitted a 
statement expressing a "wish to appoint my mother ... as my 
guardian for VA purposes."  Later, on January 13, 1986, the 
RO issued a new rating decision rating the Veteran as 
incompetent effective from that date.  A form entitled 
"Request for Appointment of a Fiduciary, Custodian or 
Guardian" was completed later in January 1986.  
Significantly, in February 1986, the RO issued a 
"Certificate of Legal Capacity to Receive and Disburse 
Benefits."  This certificate shows the official 
determination that the Veteran was to be provided supervised 
direct payment of his benefits, and clearly shows that no 
fiduciary or beneficiary other than the Veteran was 
appointed.  

On September 30, 1986, the RO received a statement from the 
Veteran's then-appointed representative (Disabled American 
Veterans) requesting to "reopen his claim for consideration 
of service connection for post-traumatic stress disorder."  
An October 1986 RO rating decision again denied service 
connection for the Veteran's claimed psychiatric pathology, 
finding that no new and material evidence had been submitted 
sufficient to reopen the claim.  In November 1986, the RO 
sent notice of this rating decision to the Veteran, including 
specific notice of his procedural and appellate rights.  
After the Veteran submitted additional argument concerning 
his claim in November 1986, the RO issued another rating 
decision in December 1986, again finding that no new and 
material evidence had been submitted sufficient to reopen the 
claim.  Notice of this December 1986 denial was provided to 
the Veteran in the same month, including specific notice 
regarding his procedural and appellate rights.  

In January 1987, the RO received the Veteran's timely notice 
of disagreement with the December 1986 denial.  The Board 
acknowledges that the Veteran's January 1987 notice of 
disagreement expresses that the Veteran considered his 
November 1986 correspondence to be a notice of disagreement 
with the October 1986 RO denial.  However, the outcome of 
this current appeal for a revised effective date is 
unaffected by any such confusion regarding which 
correspondence should properly be considered to be the notice 
of disagreement.  As discussed in more detail below, the 
Board finds that these procedural events preceded a proper 
final denial of the claim for service connection for 
psychiatric disability.  

In February 1987, the Veteran was furnished with a statement 
of the case concerning the claim of entitlement to service 
connection for his psychiatric pathology.  The Veteran 
replied with a timely filing of a VA Form 9 substantive 
appeal which was received at the RO in May 1987.  In February 
1988, the Board issued a decision denying service connection 
for a psychiatric disability, finding that no new and 
material evidence had been submitted.  

Notably, the Board's February 1988 decision included an 
express finding that "[t]he rating decisions of November 
1977, January 1982 and June 1983, from which appeals were not 
taken, were supported by the evidence then of record and are 
final."  In a January 1989 statement, the Veteran contended 
that he had never been notified of a decision on his claim.  
Documentation in the claims folder shows that this Board 
decision was furnished to the Veteran in February 1988 (at 
the same address to which prior correspondence had been 
received and acknowledged) and also to the Veteran's then-
appointed representative (The American Legion).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in the absence of clear evidence to the contrary, the 
law presumes the regularity of the government's 
administrative processes.  Jones v. West, 12 Vet.App. 98, 100 
(1998); Ashley v. Derwinski, 2 Vet.App. 62, 64-65 (1992).  
The Court has also specifically held that a statement by a 
claimant, standing alone, is not sufficient to rebut the 
presumption of regularity in VA operations.  Id.  The 
February 1988 Board decision is therefore final. 38 U.S.C.A. 
§ 7104.  Furthermore, the Board observes in passing that a 
November 2000 Board decision also found that the February 
1988 Board decision was final.

On April 26, 1989, the RO received the Veteran's new petition 
to reopen the previously denied claim of entitlement to 
service connection for psychiatric disability.  In July 1989, 
the RO issued a new rating decision denying entitlement to 
service connection for a psychiatric disability; the RO found 
no new and material evidence to reopen the claim.  The 
Veteran and his then-appointed representative (Disabled 
American Veterans) were provided notice of this denial in 
July 1989, and he was also given notice of his procedural and 
appellate rights.  No notice of disagreement with this 
decision was filed within the applicable time limit.  

In a January 1991 rating decision, the RO found the Veteran 
competent effective April 1, 1990.  On June 15, 1992, the RO 
received the Veteran's next petition to reopen the previously 
denied claim of entitlement to service connection for 
psychiatric disability.  In August 1992, the RO issued 
another new rating decision denying entitlement to service 
connection for a psychiatric disability; the RO once again 
found no new and material evidence to reopen the claim.  The 
Veteran and his representative were provided notice of this 
denial in August 1992, including notice of his procedural and 
appellate rights.  No notice of disagreement with this 
decision was filed within the applicable time limit (and the 
Veteran was deemed competent for VA purposes at that time).  
Therefore, the August 1992 RO rating decision became final.  
38 U.S.C.A. § 7105(c).  

An April 1993 rating decision proposed that the Veteran be 
rated incompetent.  A July 1993 rating decision found the 
Veteran incompetent effective July 29, 1993.  A January 1994 
Certificate of Legal Capacity to Receive and Disburse 
Benefits reflects that the Veteran's mother was appointed as 
his legal custodian for VA purposes.  A January 1995 rating 
decision again found the Veteran incompetent for the purpose 
of payment of VA benefits.   

No other pertinent claims or petitions to reopen the claim of 
entitlement to service connection for a psychiatric 
disability were submitted prior to September 26, 1996.  On 
that date, the RO received the petition to reopen which 
ultimately led to the grant of entitlement to service 
connection for psychiatric disability, specifically for 
'schizophrenic reaction, paranoid type, chronic with alleged 
PTSD.'  As this September 26, 1996, date of claim is the 
currently assigned effective date for that benefit, and as 
this appeal exclusively seeks revision to an earlier 
effective date, additional detailed discussion of the 
procedural history of this matter later than September 1996 
is not needed.  The Board therefore will now turn its 
attention to the substantive contentions of the appellant in 
considering whether any earlier effective date is warranted.

The Board once again notes the highly significant fact that 
there is no evidence of record showing that any Court of 
competent jurisdiction had declared the Veteran incompetent 
or appointed any guardian for the Veteran.  The appellant's 
attorney argues that "we have a violation of 38 C.F.R. 
§ 3.103(f) (requiring VA to notify claimant or beneficiary or 
[sic] his or her representative in writing of decisions 
affecting the payment of benefits or granting relief)."  As 
discussed in more detail below, the Board cannot agree with 
this essential contention of the attorney's argument.  The 
appellant's attorney also argues that "the RO appointed [the 
Veteran's mother] as guardian on January 13, 1986 ...."  As 
also discussed in more detail below, the Board finds that 
this contention is also not supported by the facts and law in 
this case.  

The Board finds no violation of the notice provisions of 38 
C.F.R. § 3.103(f).  38 C.F.R. § 3.103(f), in pertinent part, 
states "[t]he claimant or beneficiary and his or her 
representative will be notified in writing of decisions 
affecting the payment of benefits or granting relief."  The 
appellant's attorney contends that the RO's furnishing of 
notice to the Veteran without additional notice to his mother 
failed to satisfy the applicable requirements.  However, 
under the terms of the regulation relied upon by the 
appellant's attorney's argument, there would be no violation 
of this requirement so long as the claimant or the 
beneficiary, both terms referring to the Veteran in this 
case, and his representative were notified of the rating 
decision.  There is no dispute that the Veteran was the 
claimant in the matter of each pertinent RO rating decision, 
including the October and December 1986 RO decisions.  Indeed 
there is no question regarding notice of these decisions; 
indeed, the Veteran acknowledged the denial and actively 
perfected an appeal to the Board.

Furthermore, there is not even a clear dispute concerning the 
fact that there was no beneficiary other than the Veteran.  
The appellant's attorney acknowledged,  including in his 
September 2006 memorandum, that "on February 12, 1986, the 
veteran was determined to be capable of being paid VA 
benefits directly, under 38 C.F.R. § 13.56.  That regulation 
concerning authorization for direct payment is limited to the 
payment of VA benefits...."  While the appellant's attorney 
goes on to assert that this February 1986 RO determination 
did nothing more than make the Veteran the sole recipient of 
his own VA benefits, it effectively acknowledges that no 
beneficiary other than the Veteran was created with regard to 
the payment of the Veteran's benefits.

Likewise, the July 1989 and August 1992 RO rating decisions 
were clearly sent to the Veteran (claimant) and his 
representative.  The February 1986 Certificate of Legal 
Capacity to Receive and Disburse Benefits established no 
beneficiary other than the Veteran, and no revision of this 
status was made until the January 1994 Certificate of Legal 
Capacity to Receive and Disburse Benefits which then 
appointed the Veteran's mother as his custodian for the 
purpose of payment of VA benefits.  The Board finds that the 
furnishing of notice of the rating decisions to the Veteran 
and his then-appointed representative was sufficient to 
satisfy the requirements of 38 C.F.R. § 3.103(f), and the 
argument of the appellant's attorney to the contrary must 
fail.  Additionally, the Board finds that there was no 
beneficiary other than the Veteran for the purposes of 
38 C.F.R. § 3.103(f) at the time of issuance of the pertinent 
rating decisions discussed above.  

In sum, 38 C.F.R. § 3.103(f) is not violated when the Veteran 
(as claimant) and his representative were provided notice of 
the rating decisions in question; there appears to be no 
dispute of fact regarding these notices.  Because 38 C.F.R. 
§ 3.103(f) does not provide the purported legal basis to 
undermine the finality of those prior rating decisions, the 
related theory of entitlement to an earlier effective date 
cannot prevail.  The appellant's attorney has not identified 
any other legal basis supporting his contention that notice 
requirements were unfulfilled for these decisions.  To the 
extent that the appellant's attorney argues in general terms 
that mandatory notice was otherwise due to the Veteran's 
mother as the guardian of an incompetent, no specific legal 
basis is articulated.  In any event, this argument 
necessarily relies upon the assumption that a competent 
authority affirmatively appointed her as legal guardian of 
the Veteran.

The Board now turns its attention to the argument of the 
appellant's attorney that the Veteran's mother had been 
appointed guardian of the Veteran in some capacity otherwise 
creating a requirement that she be notified of his rating 
decisions.  The Board once again notes the highly significant 
fact that there is no evidence of record showing that any 
Court of competent jurisdiction had declared the Veteran 
incompetent or appointed any guardian; the appellant's 
attorney expressed in his August 2006 memorandum that such a 
Court appointment may have been made, but there is no 
evidence of this whatsoever in the claims file to correspond 
to any pertinent period of time in this appeal.

The appellant's attorney argues that "the RO appointed [the 
Veteran's mother] as guardian on January 13, 1986 ...."  The 
Board finds, however, that the January 13, 1986, RO rating 
decision makes no express determination concerning any 
guardian or fiduciary appointment whatsoever.  The Board 
understands the attorney's argument as essentially that the 
January 13, 1986, determination of the Veteran's incompetency 
somehow implicitly appointed his mother as guardian, creating 
an obligation that she be notified of future VA rating 
actions.  However, the January 13, 1986 RO determination 
relied upon by the appellant's attorney does not make such an 
appointment.  The RO followed the procedures provided under 
38 C.F.R. § 3.356(b), specifically that:

[w]here the beneficiary is rated incompetent, the 
Veterans Service Center Manager will develop 
information as to the beneficiaries social, 
economic and industrial adjustment; appoint (or 
recommend appointment of) a fiduciary as provided 
in § 13.55 of this chapter; select a method of 
disbursing payment as provided in § 13.56 of this 
chapter; or ... [a third option not applicable in 
this case].  38 C.F.R. § 3.356(b).

The January 13, 1986 RO decision rating the Veteran 
incompetent did not expressly or implicitly appoint any 
fiduciary, and the appropriate personnel commenced 
development of the necessary information following the 
incompetency determination in accordance with 38 C.F.R. 
§ 3.356(b).  This led to the express and clear February 2006 
Certificate of Legal Capacity to Receive and Disburse 
Benefits which declined to appoint a new payee and put the 
Veteran's benefits under supervised direct payment in 
accordance with 38 C.F.R. § 13.56.  This February 2006 
certificate addressed the only type of fiduciary appointment 
the RO had the authority to make in connection with the 
determination or incompetency for VA purposes, under 
38 C.F.R. § 3.356(b) and related regulations, and it clearly 
shows that no such appointment was made.  The Board 
recognizes that a January 1986 statement from the Veteran 
identified his mother as his preferred "guardian for VA 
purposes," but this request itself does not constitute any 
actual appointment, nor does it even clearly reflect that the 
Veteran preferred to have a custodian rather than retain 
receipt of his own benefits (the statement appears to merely 
identify the Veteran's preferred person to serve as custodian 
in the event that one is appointed).  The RO's official 
documents clearly indicated that no such appointment was made 
(deciding, instead, to allow the Veteran to retain receipt of 
his benefits under supervision).

The appellant's attorney has not identified any legal basis 
for finding any other variety of fiduciary appointment to 
have been implicitly accomplished in this case.  The Board 
cannot find any clear legal basis providing VA the authority 
to appoint a legal guardian beyond the type of appointment 
that VA expressly declined to make in February 1986; there is 
a limited scope for such appointments expressly provided 
under 38 C.F.R. § 3.353(b).  The appellant's attorney has not 
directed the Board's attention to any other statutory or 
regulatory provision to consider in defining the scope of a 
VA determination of incompetency.  38 C.F.R. § 3.353(b)(1) 
defines VA's authority in determinations of incompetency and 
provides that "[r]ating agencies have sole authority to make 
official determinations of competency and incompetency for 
purposes of: insurance (38 U.S.C. 1922), and, subject to 
§ 13.56 of this chapter, disbursement of benefits."   

The Board notes that 38 C.F.R. § 13.55 and related provisions 
govern the selection and appointment of a person or legal 
entity to receive VA benefits in a fiduciary capacity.  The 
Veterans Services Officer is authorized to select and appoint 
(or in the case of a court-appointed fiduciary, to recommend 
for appointment) the person or legal entity best suited to 
receive Department of Veterans Affairs benefits in a 
fiduciary capacity for a beneficiary who is mentally ill 
(incompetent) or under legal disability by reason of minority 
or court action, and beneficiary's dependents.  38 C.F.R. 
§ 13.55.

38 C.F.R. § 13.56 provides that VA benefits payable to a 
veteran rated incompetent may be paid directly to the veteran 
in such amount as the Veterans Service Center Manager 
determines the veteran is able to manage with continuing 
supervision by the Veterans Service Center Manager.  

The list of authorized payees in the case of a veteran 
incompetent for VA purposes includes, in pertinent part, the 
legal custodian of a beneficiary's VA benefits appointed by 
VA (38 C.F.R. § 13.58) and "A court-appointed fiduciary of a 
beneficiary" (38 C.F.R. § 13.59).  The Board observes that 
these regulations make no reference to the possibility of, 
nor any suggestion of contemplation of, a VA-appointed 
fiduciary beyond a limited custodian of VA benefits.  Neither 
is the Board aware of any pertinent statutory or regulatory 
provision contemplating VA authority to create such a 
fiduciary relationship beyond for the custody of VA benefits.  
The Board again notes, for the sake of clarity, that in 
February 1986 the appropriate VA personnel expressly declined 
to appoint anyone other than the Veteran to receive his VA 
benefits; the Veteran was provided supervised direct payment 
under 38 C.F.R. §§ 13.55 and 13.56.

The appellant's attorney, including in his September 2006 
memorandum, points out that "38 C.F.R. § 3.353 defines 
mental incompetency as a person 'who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.'"  The attorney goes on to argue that 
"The Secretary's own definition does not limit incompetency 
to the inability to handle money.... [It] is written in broad 
terms to cover the lack of mental capacity to 'contract or to 
manage.'"  The Board acknowledges the accurate quotation of 
38 C.F.R. § 3.353(a)'s "Definition of mental incompetency."  
However, the Board once again notes that 38 C.F.R. § 3.353(b) 
is the provision which provides "Authority" for VA 
determinations of incompetency, and that authority reaches 
purposes of insurance and, subject to 38 C.F.R. § 13.56, 
disbursement of benefits.  Notwithstanding that the 
regulations include a broad definition of the term in order 
to guide in identifying who may be properly deemed mentally 
incompetent for VA purposes, the appellant's attorney has not 
identified any legal authority indicating a VA finding of 
incompetency has any authorized effect in this case beyond 
creating the context for creating a custodian to receive the 
Veteran's monetary benefits (which VA expressly declined to 
do in February 1986).  The definition quoted from 38 C.F.R. 
§ 3.353(a) does not create any new notice obligations on its 
face, and the appellant's attorney has not successfully 
demonstrated that it otherwise creates requirements which 
undermine the finality of the pertinent rating decisions in 
this case.

Thus, after careful consideration and research, the Board 
finds that a finding of incompetency issued by a VARO rating 
decision does not involve authority to appoint any guardian 
or fiduciary beyond the limited purpose of custody of VA 
benefits; the implicit appointment of a guardian alleged by 
the attorney is not supported in fact or in law.  The Board 
again notes, for the sake of clarity, that in February 1986 
the appropriate VA personnel expressly declined to appoint 
anyone other than the Veteran to receive his VA benefits; the 
Veteran was provided supervised direct payment under 
38 C.F.R. §§ 13.55 and 13.56.

As the Board finds that no pertinent fiduciary appointment 
was accomplished in January 1986 as contended by the 
appellant's attorney, and as there is no evidence of such an 
appointment prior to any of the subsequent rating decisions 
at issue in this case, none of the rating decisions in 
question could have failed to become final for want of notice 
to such an alleged fiduciary.

The appellant's attorney argued in August 2006, relying upon 
citation to Winn v. Brown, 8 Vet.App. 510, 514 (1996), that 
"a veteran found incompetent by VA [lacks] the legal 
capacity to sign a waiver in a VA case."  The Board must 
note that this case currently on appeal features questions of 
satisfactory notice rather than validity of a signed waiver.  
Nevertheless, the Board understands the appellant's 
attorney's suggestion, in citing Winn, that diminished mental 
capacity undermines the validity of due process.  However, 
the Board cannot agree that the appellant's attorney has 
demonstrated that notice was insufficient in this case.  Winn 
involved a Veteran that the Court noted was "legally 
incompetent" with "a legal guardian" appointed by a 
competent legal authority.  The Court clearly treated the 
legal incompetency of that Veteran as a separate status from 
the separately referenced VA determination of "incompetency 
for VA purposes."  (This is further consistent with the 
Board's understanding that VA's determination of incompetency 
for VA purposes does not establish legal incompetency in and 
of itself, nor does it create legal guardianship beyond the 
custodian role for benefits purposes provided in the 
regulations.)  This case currently on appeal involves a 
Veteran who has not been shown to have been deemed legally 
incompetent by any competent authority at any pertinent time 
on appeal.  Furthermore, unlike the matter of a legal 
incompetent signing of a waiver, providing notice to a 
veteran and his duly appointed licensed representative 
directly involves the informed participation of a qualified 
party acting in the veteran's interest and clearly capable of 
appreciating the significance of the information provided.

The Board does not perceive any compelling grounds for the 
claim of due process deficiencies in this case.  The Veteran 
did, in fact, actually respond to pertinent notices and 
perfected an appeal of the October and December 1986 RO 
decisions leading to the Board's February 1988 final 
appellate decision on that claim.  None of the rating 
decisions at issue were sent exclusively to an unprotected 
helpless legal incompetent; the Veteran had not been deemed 
legally incompetent by any Court, and the Veteran was in each 
case represented by a duly appointed service organization 
that was properly notified of each rating action.  These 
facts significantly distinguish this matter from, for 
example, the facts at issue in cases such as Covey v. Town of 
Somers, 351 U.S. 141, 146-7, 76 S.Ct. 724, 100 L.Ed. 1021 
(1956) (holding that notice of a legal proceeding sent to a 
known legal incompetent who was unprotected was invalid and a 
violation of due process).

Conclusion

The appellant's attorney's primary essential argument in this 
case is that prior rating decisions have not become final 
because notice was not provided to the Veteran's mother.  The 
attorney relies upon a purported violation of 38 C.F.R. 
§ 3.103(f).  This theory fails because 38 C.F.R. § 3.103(f) 
is not violated when the Veteran (as claimant) and his 
representative were provided notice of the rating decisions 
in question; there appears to be no dispute of fact regarding 
these notices.  Because 38 C.F.R. § 3.103(f) does not provide 
the purported legal basis to undermine the finality of those 
prior rating decisions, the related theory of entitlement to 
an earlier effective date cannot prevail.  The appellant's 
attorney has not identified any other legal basis supporting 
his contention that notice requirements were unfulfilled for 
these decisions.  To the extent that the appellant's attorney 
argues in general terms that mandatory notice was otherwise 
due to the Veteran's mother as the guardian of an 
incompetent, no specific legal basis is articulated.  In any 
event, this argument necessarily relies upon the assumption 
that a competent authority affirmatively appointed her as 
legal guardian of the Veteran.  The attorney has alleged that 
such a Court appointment took place at an unspecified time, 
however absolutely no evidence to indicate such has been 
submitted.  The appellant's attorney has otherwise been 
unsuccessful in attempting to demonstrate his contention that 
VA implicitly created such a guardianship in 1986 despite 
making no express indication of any such appointment, nor has 
the attorney successfully identified any valid basis for 
finding that VA even has the authority to create such a 
guardianship other than for the VA purposes of insurance and 
payment of benefits contemplated in the pertinent 
regulations.  

In a March 2006 RO rating decision, the RO gave effect to a 
February 2006 Board decision and granted entitlement to 
service connection for the Veteran's psychiatric disability 
effective from September 26, 1996.  As set forth above, the 
effective date assigned corresponds to the actual date of 
receipt by the RO of the Veteran's application to reopen his 
claim of service connection for the psychiatric disability.  
As detailed hereinabove, it is clear that the Veteran 
submitted several prior claims for compensation for 
psychiatric disability in the 1970's, 1980's, and 1990's; 
however, these claims were each denied by RO and Board rating 
decisions.  Such rating decisions were issued to the Veteran 
and his duly appointment representative with all requisite 
notices regarding appellate rights.

When the Veteran filed his claim of service connection for 
psychiatric disability in September 1996, it was a claim to 
reopen since there were prior final disallowances of claims 
on this issue.  Each of the pertinent RO rating decisions for 
which the Veteran did not perfect an appeal had become final.  
38 U.S.C.A. § 7105(c).  The February 1988 Board decision 
denying service connection for the psychiatric disability 
also became final.  38 U.S.C.A. § 7104.

The assigned effective date of September 26, 1996, for the 
psychiatric disability is the date of receipt of the 
Veteran's claim to reopen.  Because all prior instances of 
this claim were addressed by final decisions, no earlier 
claim can serve as the basis for assignment of an effective 
date for a subsequent award of service connection.  The 
Veteran's claim to reopen was date-stamped as received by VA 
on September 26, 1996.  This is the date that was assigned by 
the RO as the effective date for the grant of service 
connection for psychiatric disability.  The Board finds that 
this effective date is in keeping with the law and 
regulations governing assignment of effective dates for VA 
compensation purposes.  


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


